Name: Council Regulation (EC) No 2857/95 of 8 December 1995 amending Regulation (EC) No 3379/94 opening and administering certain Community tariff quotas in 1995 for certain agricultural products and for beer
 Type: Regulation
 Subject Matter: agricultural activity;  tariff policy;  beverages and sugar;  Europe
 Date Published: nan

 13 . 12. 95 I EN I Official Journal of the European Communities No L 300/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 2857/95 of 8 December 1995 amending Regulation (EC) No 3379/94 opening and administering certain Community tariff quotas in 1995 for certain agricultural products and for beer THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas Regulation (EC) No 3379/94 (') opened, until 30 June 1995, certain tariff quotas in order to respect commitments undertaken by Austria under GATT ; whereas these commitments are under renegotiation as a result of Austria's accession to the Community ; whereas the renegotiations have not yet been concluded ; whereas similar tariff quotas should be opened for the second half of 1995, HAS ADOPTED THIS REGULATION : Article 1 Annex III to Regulation (EC) No 3379/94 is hereby replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 July 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 December 1995. For the Council The President J. BORRELL FONTELLES (') OJ No L 366, 31 . 12. 1994, p. 3. No L 300/2 I EN 1 Official Journal of the European Communities 13 . 12. 95 ANNEX ANNEX III AUTONOMOUS COMMUNITY TARIFF QUOTAS OPENED FROM 1 JULY TO 31 DECEMBER 1995 CN code Description Quantity Countryof origin Rate of duty applicable ex 0201 30 ex 0202 20 High quality fresh, chilled or frozen meat or bovine animals 200 tonnes  20 % 1006 40 00 Broken rice intended for the production of foodstuffs under tariff heading 1901 10 326 tonnes Thailand free ex 2309 10 ex 2309 90 Dog and cat food with a sugar content of less than 40 % by weight, with a starch content of less than 40 % by weight and with a lactose content of less than 2 % by weight 699 tonnes 354 tonnes 28 tonnes Hungary Switzerland s  º 15% Other countries &gt; ex 2203 00 10 ex 2203 00 90 (order No 09.5551 ) Beer made from malt, with an original malt content of less than 20 %, in barrels 389 hecto ­ litres Czech Republic ECU 6,4/ 100 kg'